Citation Nr: 0527289	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  03-36 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to nonservice-connected pension benefits.


WITNESSES AT HEARING ON APPEAL

The veteran and his son-in-law


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to April 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  

Although it is difficult to ascertain from the record on 
appeal, it appears that the veteran submitted an application 
for pension benefits at some point in 2001.  In a January 
2002 determination, the RO apparently denied the veteran's 
claim on the basis that his countable family income exceeded 
the maximum annual pension rate.  The veteran evidently 
disagreed with the decision in October 2002.  At some point 
thereafter, the RO discovered that the veteran's original 
claims folder had been lost and rebuilt it.  The record on 
appeal contains a copy of a Statement of the Case issued to 
the veteran in November 2003, as well as his November 2003 
substantive appeal.  In August 2005, the veteran testified at 
a Board hearing at the RO.

In September 2005, pursuant to 38 U.S.C.A. § 7101 and 38 
C.F.R. § 20.900(c), the Board advanced the veteran's case on 
the docket due to his advanced age.  

As set forth in more detail below, a remand of this matter is 
required.  The claim is remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

Pension is payable to a veteran of a period of war who is 
permanently and totally disabled from nonservice-connected 
disability not the result of his or her own willful 
misconduct.  Basic entitlement exists if, among other things, 
the veteran's countable income is not in excess of the 
applicable maximum annual pension rate specified in 38 C.F.R. 
§ 3.23.  See 38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3(a)(3) 
(2004).  An increased rate of pension is provided to a 
veteran by reason of the need for aid and attendance or by 
reason of being housebound.  38 U.S.C.A. §§ 1502, 1521; 38 
C.F.R. § 3.351 (2004).

The rates of such pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual 
M21-1, and are given the same force and effect as if 
published in the Code of Federal Regulations.  38 C.F.R. § 
3.21 (2004).  The maximum annual pension rate is adjusted 
from year to year.  

In this case, based on the veteran's reported income and 
unreimbursed medical expenses for the years 2001 to 2004, the 
RO determined that his countable family income exceeded the 
maximum annual pension rate.  As noted by the RO in the May 
2005 Supplemental Statement of the Case, however, the record 
contains information to the effect that the veteran may 
require the regular aid and attendance of another person.  

As noted, an increased rate of pension is payable to a 
veteran by reason of the need for aid and attendance.  38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351 (2004).  Although 
the veteran's countable family income exceeds the maximum 
annual pension rate, it does not appear to exceed the 
increased rate of pension payable for aid and attendance.  It 
is unclear why the RO has not yet addressed this matter.  
Regardless, such issue must be addressed prior to further 
action by the Board.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

In view of the foregoing, this matter is remanded for the 
following:  

After conducting any evidentiary 
development deemed necessary, the RO 
should consider whether the veteran is 
entitled to nonservice-connected pension 
benefits, including special monthly 
pension based on the need for the regular 
aid and attendance of another person.  If 
the benefit sought on appeal remains 
denied, the veteran and any 
representative should be provided a 
supplemental statement of the case and an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


